UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7395



GEORGE MILTON BRITT,

                                               Plaintiff - Appellant,

          versus


GENERAL DISTRICT COURT,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-801-1)


Submitted:   December 16, 2004            Decided:   December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Milton Britt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          George Milton Britt appeals the district court’s order

denying relief without prejudice on his 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Britt v. Gen. Dist. Court, No. CA-04-801-1

(E.D. Va. filed Aug. 16, 2004 & entered Aug. 17, 2004).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -